SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

859
CA 14-00276
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


BENJAMIN L. JOLLEY, PLAINTIFF-RESPONDENT,

                     V                                             ORDER

AGOSTINHA R. LANDO, DEFENDANT-APPELLANT.


WILLIAMSON, CLUNE & STEVENS, ITHACA (JOHN H. HANRAHAN, III, OF
COUNSEL), FOR DEFENDANT-APPELLANT.


     Appeal from an order of the Supreme Court, Steuben County (Joseph
W. Latham, A.J.), entered September 4, 2013 in a divorce action. The
order denied the motion of defendant for summary judgment dismissing
the complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court